internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-102131-01 date date legend taxpayer property d1 d2 d3 d4 sb_se official dear this letter responds to a letter dated d1 and supplemental information submitted on behalf of taxpayer requesting an extension of time to make a qualified progress expenditures election under sec_47 of the internal_revenue_code facts taxpayer represents that the facts are as follows taxpayer the owner of property incurred rehabilitation_expenditures with respect to the property beginning in d2 and also in d3 based on the advice of taxpayer’s accountant taxpayer did not make an election under sec_47 to take the rehabilitation_credit for progress expenditures and therefore did not claim the rehabilitation_credit for progress expenditures incurred with respect to the property on their income_tax returns for the taxable years ended in d2 and d3 taxpayer has filed the historic perservation certification application part sec_1 and with the united_states department of the interior part in d2 and part in d3 the united_states department of the interior has determined that the property contributes to the significance of the district and is a certified_historic_structure for purpose of rehabilitation and has issued taxpayer a preliminary certification for the rehabilitation of the property taxpayer estimates that the completion date for all phases of the rehabilitation of the property will be in d4 law and analysis sec_47 provides that the rehabilitation_credit for any taxable_year includes an amount equal to percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure the term certified_historic_structure is defined in sec_47 as meaning any building and its structural_components that is listed in the national register or is located in a registered_historic_district and is certified by the secretary of the interior as being of historic significance to the district sec_1_48-12 of the income_tax regulations provides that the investment_credit for qualified_rehabilitation_expenditures is allowed in the taxable_year in which the property attributable to the expenditure is placed_in_service however under certain circumstances sec_47 allows taxpayers to elect to take qualified_rehabilitation_expenditures into account for the taxable_year in which such expenditures are paid_or_incurred instead of when the rehabilitated property is placed_in_service sec_47 provides that the election made by taxpayers under sec_47 applies to the taxable_year for which made and all subsequent taxable years and once made may be revoked only with the consent of the secretary sec_1 o provides in part that the election must be made on form_3468 and filed with the original income_tax return for the first taxable_year to which the election will apply therefore in the present case taxpayer should have filed the election under sec_47 with their income_tax return for the taxable_year ended in d2 if the final certification of completed work has not been issued by the u s department of interior at the time the tax_return is filed for the year in which the rehabilitation_credit for a certified_historic_structure is claimed sec_1_48-12 provides that the taxpayer must attach to the form_3468 a copy of the first page of the historic preservation certification application-part 2-description of rehabilitation with an indication that it has been received by the u s department of interior together with proof that the building is a certified_historic_structure or that such status has been requested the taxpayer must submit a copy of the final certification as an attachment to form_3468 with the first income_tax return filed after the receipt by the taxpayer of the certification sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that for relief to be granted the irs may require the taxpayer to consent under sec_6501 to an extension of the period of limitations on assessment for the taxable_year in which the regulatory election should have been made and any taxable_year that would have been affected by the election had it been timely made conclusions based solely on the facts and representations made the requirements of sec_301_9100-1 and sec_301_9100-3 have been met consequently taxpayer is granted an extension of time for making the election under sec_47 to take the rehabilitation_credit for progress expenditures incurred with respect to the property until calendar days following the date of this letter taxpayer must make the election on form_3468 with their amended federal_income_tax returns for the taxable years ended in d2 and d3 and must comply with the requirements of sec_1_48-12 with respect to the documents to be attached to form_3468 in addition a copy of this letter along with a copy of the election must be sent to the sb_se official a copy is enclosed for that purpose if taxpayer fails to receive final certification of completed work prior to the date that i sec_30 months after the date that taxpayer filed the original federal_income_tax return for the taxable_year ended in d2 taxpayer must submit a written_statement to the appropriate service official in the operating division that has examination jurisdiction over taxpayer’s tax returns at that time stating such fact prior to the last day of the 30th month and must consent under sec_6501 to an extension of the period of limitations on assessment for the taxable years ended in d2 and d3 except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter to the sb_se official this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
